Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/22 has been entered.










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2007/0227594 to Chaffee. 
Claims 1 and 17, Chaffee discloses an air mattress system and method for maintaining a desired air pressure comprising an air mattress having a main chamber 202; a primary inflation device 208 configured to inflate the main chamber to a first pressure; a secondary inflation device having first and second chambers (210A,B) located within the air mattress and in fluid connection with the main chamber capable of adjusting the pressure within the main chamber wherein pressure preferred by the user has a first value in the first chamber (210A) and a second pressure having a second value is set in the second chamber (210B) once the first pressure is established such that the second pressure is capable of being greater than the first pressure [Abstract], the secondary inflation device capable of providing a supplement source of air to the main chamber; and a controller (104,206) configured to selectively output instructions to the primary inflation device for inflating the main chamber and to the secondary inflation device for maintaining inflation of the main chamber, wherein the air mattress is capable of being deflated and inflated [0060][0065][0082][0238].
Claim 2, Chaffee discloses the air mattress system wherein the secondary inflation device is an air reservoir having a substantially airtight compartment, the air reservoir being capable of receiving, holding, and releasing pressurized air [0070].
Claims 3 and 18, Chaffee discloses the air mattress system, wherein the primary inflation device 1908 is integral with the air mattress [0194].
Claims 4 and 19, Chaffee discloses the air mattress system wherein the secondary inflation device is integral with the air mattress (fig. 2).
Claim 5, Chaffee discloses the air mattress system further comprising a pressure sensor (218A,B) operable to monitor an air pressure of the main chamber.
Claims 6 and 16, Chaffee discloses the air mattress system of Claim 1 further comprising an air flow control element 206 that is in fluid connection with the main chamber and in separate fluid connection with the secondary inflation device, the air flow control element including an air flow control valve (216A,B) that is operable to selectively direct air flow between the primary inflation device, the main chamber, and/or the secondary inflation device [0071].
Claim 7, Chaffee discloses the air mattress system wherein the air flow control valve is operable to open such that air may be released from the secondary inflation device into the main chamber.
Claims 8 and 10, Chaffee discloses the air mattress system of Claim 6 further comprising a pressure control system that includes the primary inflation device, the secondary inflation device, the controller, and the air flow control element, the pressure control system further including: an air intake in fluid communication with an external air source and the air flow control element [0172][0173] and a pressure sensor (218A,B) in electrical communication with the controller wherein (i) the secondary inflation device comprises an air reservoir having a substantially airtight compartment capable of receiving, holding, and releasing pressurized air, (11) the air flow control valve is operable to selectively direct air flow between the air intake, the main chamber, and/or the air reservoir, and (iii) the air flow control valve is operable to open and close such that air may be released from the air reservoir into the main chamber [0059]-[0062] [0190][-[0192].
Claim 9, Chaffee discloses the air mattress system wherein the external air source is ambient air.
Claim 11, Chaffee discloses the air mattress system further comprising a user interface (204,604,804) configured to receive user input indicative of the desired mattress pressure [0060].
Claim 12, Chafee discloses the air mattress system wherein the controller is configured to upon receiving the desired mattress pressure, output instructions for the primary inflation device to provide air into the main chamber; upon receiving a pressure value from the pressure sensor that equals the desired mattress pressure, output instructions for the primary inflation device to cease providing air into the main chamber; and
upon receiving a pressure value from the pressure sensor that is less than the desired mattress pressure, output instructions for the secondary inflation device to provide air to the main chamber [0060][0140]-[0143].


Claims 14-15, Chaffee discloses a system for controlling an air pressure, the system comprising a primary inflation device 208 configured to provide initial air pressure to a main chamber 202 of the inflatable object; a secondary inflation device (210A,B) configured to provide supplemental air pressure to the main chamber; a pressure sensor (218A,B) configured to monitor an air pressure of the main chamber; a user input interface configured to receive user input indicative of a desired pressure (204,604,804); and a processor with memory, the processor in electrical communication with the user input interface, the pressure sensor, the primary inflation device, and the secondary inflation device, the processor configured to receive pressure values from the pressure sensor wherein upon receiving the desired pressure, the processor is configured to instruct the primary inflation device to provide the initial air pressure to the main chamber until the processor receives a pressure value from the pressure sensor that equals the desired pressure [0062][0086].











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


U.S. Pub. No. 2007/0227594 to Chaffee in view of U.S. Pub. No. 2014/0277778 to Nunn et al.
Claim 13, Chaffee discloses the air mattress system, wherein the controller is in electrical communication with a source of time information, and the controller is configured to provide air into the main chamber until the air pressure of the main chamber equals the desired mattress pressure, but is silent being configured to at a predetermined time of day or during a predetermined range of times and if an air pressure of the main chamber is below the desired mattress pressure, output instructions for the primary inflation device. Nunn disclose a time preference to provide controller configured at a predetermined time of day or set time period, or range and if an air pressure of the main chamber is below the desired mattress pressure outputs instructions for the primary inflation device [0047]-[0049]. It would have been obvious for one having ordinary skill in the art before the effective filing date to employ a time preference as taught by Nunn yielding predictable results that allow the user to enable or delay the control the air pressure to the mattress of Chaffee.


Response to Arguments
Applicant's arguments filed 10/27/22 have been fully considered but they are not persuasive. 
With regards to claims 1-19, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  Therefore, the words of a claim are generally given their ordinary and customary meaning.  As stated above, Chaffee discloses a primary inflation device 208 configured to inflate the main chamber to a first pressure; a secondary inflation device having first and second chambers (210A,B) located within the air mattress and in fluid connection with the main chamber capable of adjusting the pressure within the main chamber wherein pressure preferred by the user has a first value in the first chamber (210A) and a second pressure having a second value is set in the second chamber (210B) once the first pressure is established such that the second pressure is capable of being greater than the first pressure [Abstract].  It appears that the Applicant continues to rely on broad structural language that fails to clearly distinguish the present invention over the prior art of record and does not preclude the Examiner from interpreting the claims as stated above.   




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673